          Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LIANNA M. D.,

                                Plaintiff,

         -against-                                            8:20-CV-0615 (LEK)

 KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                                Defendant.


                          MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         This Social Security appeal is before the Court pursuant to Plaintiff’s complaint filed

June 3, 2020. See Dkt. No. 1 (“Complaint”). Plaintiff seeks review of the determination made by

the Commissioner of Social Security that Plaintiff is not disabled and is therefore ineligible for

Supplemental Security Income and Social Security Disability Insurance. See id. at 1; see also

Dkt. No. 14 (“Plaintiff’s Brief”) at 2; Dkt. No. 11 (“Record”). The Commissioner of the Social

Security Administration (“Commissioner” or “Defendant”) has responded. See Dkt. No. 19

(“Defendant’s Brief”). For the reasons that follow, the Commissioner’s determination of no

disability is remanded for further proceedings consistent with this Memorandum-Decision and

Order.

II.      BACKGROUND
         A. Disability Allegations and Plaintiff’s Testimony
         Plaintiff is a 41-year-old woman and was 39 years old at the time of her hearing in front

of the administrative law judge (“ALJ”) on January 30, 2019. Pl.’s Br. at 2. Plaintiff alleges a
          Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 2 of 20




disability onset date of August 29, 2016 and has not had substantial gainful employment since

that date. R. at 2. Plaintiff initially filed for disability on February 3, 2017. R. at 57.

        Plaintiff’s medical records detail several issues with her left foot. These include a fracture

she suffered after a fall in 2013; R. at 370; suspected osteonecrosis potentially suffered in 2013;

R. at 407, 432; a growth that formed in 2016, possibly due to Plaintiff stepping on a nail, that

resulted in swelling and pain even after the growth was removed; R. at 287, 370, 904, 1689; an

abscess that occurred after the growth removal and that required surgery in 2016; R. at 295; and

an infected plantar tumor that was also removed in 2016; R. at 1229. Plaintiff also has

documented issues with her right foot, including observed pain in the arch and ankle. R. at 1981;

Pl.’s Br. at 6.

        Plaintiff’s records contain claims by Plaintiff that both kneecaps frequently dislocate out

of place. R. at 370, 1674. Plaintiff has been diagnosed with bilateral knee pain and dislocations.

R. at 331. Plaintiff uses a cane, which at least one doctor found to be medically necessary. R. at

328.

        The medical records likewise describe issues with Plaintiff’s right shoulder and right arm.

These include a claimed history of carpal tunnel syndrome, R. at 1926, as well as observed pain,

numbness, and diminished grip strength resulting from an injury incurred when Plaintiff lifted up

on a piano in July 2017. R. at 1870–1873, 1974. As a result of the incident with the piano,

Plaintiff was diagnosed with right shoulder impingement in March of 2018. R. at 1934.

        Plaintiff was also diagnosed with PTSD, depressive disorder, and anxiety disorder. R. at

337.

        At the hearing before the ALJ on January 30, 2019, Plaintiff testified that she had

received a two-year associates degree and lived with her boyfriend and two children ages 10 and



                                                    2
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 3 of 20




6. R. at 32. Plaintiff described working in food prep for a casino part-time, about 15 to 20 hours a

week, as well as working at a former summer-time job in a greenhouse. R. at 33. Plaintiff stated

that while working at the casino she was allowed to take breaks and leave early as needed and

would frequently miss work due to her health issues. R. at 40–41, 47.

       Plaintiff testified regarding issues with her left foot, including the plantar wart which she

had removed multiple times. R. at 34. She described a painful fracture in the arch of her right

foot. R. at 34–35. She claimed her knees dislocate very often, causing great pain. R. at 35.

Plaintiff spoke of “occasionally” using a cane, a couple times a week, and using her mother’s

walker on bad days, about once or twice a week. R. at 38–39, 42.

       Plaintiff estimated she could walk for about an hour and a half before needing to rest,

stand for about an hour, and sit for an hour and a half to two hours before having to stand. R. at

39.

       Plaintiff claimed she has problems lifting and grasping with her left arm due to a torn

tendon as well as right arm pain and carpal tunnel symptoms in her right hand. R. at 46. She

testified she has a hard time grabbing things and drops things frequently. Id. Plaintiff stated she

could lift 10 to 15 pounds. R. at 40.

       Finally, Plaintiff described her mental and emotional issues, including breaking down on

a daily basis due to her depression, R. at 35, as well as anxiety and PTSD, which cause her mind

to occasionally “shut down,” R. at 43. Plaintiff claimed she had panic attacks “at least a couple

times a month,” and only slept one hour per night due to her anxiety. R. at 44–45.

       B. The ALJ Decision
               1. ALJ’s Analysis of Plaintiff’s Testimony
       The ALJ issued his decision on March 13, 2019. R. at 21. Addressing Plaintiff’s

testimony, the ALJ found that “claimant’s medically determinable impairments could reasonably

                                                 3
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 4 of 20




be expected to cause some of the alleged symptoms; however, the claimant’s statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” R. at 16.

       The ALJ noted that while Plaintiff alleged her left foot pain contributed to her inability to

work, examinations of her feet showed only moderate tenderness in her left foot and no issues

with her right foot, with a normal gait, and normal stability, range of motion, and strength in both

feet. Id. Further, the ALJ continued, imaging of Plaintiff’s left foot only noted minor

abnormalities and treatment for her feet had been conservative with only physical therapy and

medication being prescribed. Id. However, the ALJ did take into account the fact that Plaintiff

limped and regularly used a cane, exhibited difficulty rising from a chair or exam table, exhibited

tenderness on the bottom of her left foot, and had recurring plantar warts on her left foot. R. at

17.

       Regarding Plaintiff’s right shoulder, the ALJ asserted that examinations had generally

shown only mild deficits and mild tenderness with normal strength and some limited range of

motion. Id. Imaging of Plaintiff’s right elbow and shoulder showed no abnormalities. Id. The

ALJ further noted that Plaintiff’s treatment had been conservative, and she had responded well to

physical therapy and medication with noted progress in her strength. Id.

       The ALJ found that Plaintiff’s psychiatric assessments had noted deficits only in her

mood and affect, and Plaintiff had “reported no symptoms of depression or anxiety on multiple

occasions.” Id. Finally, the ALJ remarked that while Plaintiff claimed her daily activities had

been affected by her impairments, Plaintiff was able to cook and clean, do laundry every day,

shop, bathe and dress herself, and watch television, listen to the radio, and read. Id. She was also

able to work part time at a casino and green house. Id.



                                                  4
          Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 5 of 20




                 2. ALJ’s Analysis of Medical and Opinion Evidence
        The ALJ lent great weight to the opinion of Dr. Elke Lorensen, M.D., in which she

opined that Plaintiff’s cane was medically necessary and Plaintiff had limitations in ambulating

and squatting. R. at 18. The ALJ found that Lorensen’s opinion was consistent with Plaintiff’s

claims, the symptoms identified in other examinations, and Lorensen’s own examination of

Plaintiff. Id.

        The ALJ gave only partial weight to the opinion of Dennis Noia, Ph.D. Id. Noia

examined Plaintiff, noted deficits in her mood and affect, but found she had only minimal

psychiatric limitations. Id. The ALJ granted only partial weight because such deficits in mood

and affect would cause greater psychiatric limitations than Noia asserted, in that they could

affect Plaintiff’s “ability to interact with others, concentrate, and understand or remember

instructions[.]” Id. Thus, while Noia’s findings themselves were consistent with the record, his

proposed psychiatric limitations did not adequately address the consequences of those findings in

regard to Plaintiff’s psychiatric functioning. Id.

        The ALJ gave only partial weight to the opinion of Laura Rizzo, N.P. Id. Nurse Rizzo

asserted that Plaintiff’s pain and numbness would require her to be off task for one quarter or

more of every workday and to miss four or more days of work per month. Id.; R. at 1983. The

ALJ found that this opinion was contradicted by the medical evidence on the record, namely that

there was no evidence Plaintiff’s pain was so severe that she would need to be off-task or miss

work to that extent, and Plaintiff’s physical examinations had only found “slight issues of pain in

her right shoulder and left foot.” R. at 18. The ALJ found Rizzo’s opinion further contradicted by

the fact that Plaintiff had shown and reported improvement through physical therapy. R. at 18–

19.


                                                     5
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 6 of 20




       The ALJ gave only partial weight to the State Agency opinion of M. Marks, Ph.D. who

found only mild limitations to Plaintiff’s ability to understand, concentrate, and interact socially

and moderate limitation to Plaintiff’s ability to adapt. R. at 19. The ALJ found this was

contradicted by the record, which showed Plaintiff’s deficits were in her mood and affect and

Plaintiff’s daily living activities had not been significantly affected. Id. The ALJ found these

psychiatric issues would indeed reasonably affect Plaintiff’s ability to interact, concentrate, and

understand tasks. Id.

       Finally, the ALJ gave only partial weight to the State Agency opinion of Dr. A. Vinluan,

M.D. Id. Dr. Vinluan found that Plaintiff “was limited to the sedentary exertional level, with

additional postural limitations.” Id. The ALJ reduced the weight given this opinion because,

while the described limitations were consistent with Plaintiff’s foot related impairments, they did

not account for evidence developed after the opinion was rendered concerning Plaintiff’s right

shoulder impingement and obesity. Id.

               3. The ALJ’s Disability Analysis
       The ALJ ultimately found Plaintiff was not disabled and denied her application for

disability insurance benefits and supplemental security income. R. at 21. In making this

determination, the ALJ analyzed Plaintiff’s testimony, the underlying medical record, and the

opinions of medical experts as described above. See R. at 10–21.

       The ALJ found that Plaintiff met the Social Security Act’s insured status requirements

and had not engaged in substantial gainful activity since August 29, 2016, the alleged onset date.

R. at 12. The ALJ found Plaintiff had the following severe impairments: plantar warts, right

shoulder impingement, obesity, hallux valgus, anxiety, depression, and post-traumatic stress

disorder. Id. The ALJ further found that alleged issues with Plaintiff’s feet and knees were not

medically determinable impairments. R. at 13. Next, the ALJ held Plaintiff did not have an

                                                  6
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 7 of 20




impairment or combination of impairments that met or medically equaled the severity of an

impairment listed in 20 CFR Part 404, Subpart P, Appendix 1. Id. Given Plaintiff’s impairments

and symptoms, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to:

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       the claimant should never climb stairs, ramps, ropes, ladders and scaffolds. The
       claimant can occasionally balance and stoop, but never kneel, crouch, and crawl.
       The claimant should be allowed to use a cane to assist with ambulation. The
       claimant should not push or pull with her lower extremities. The claimant can
       reach overhead and handle frequently, but not constantly. The claimant should
       avoid concentrated exposure to extreme cold, wetness, unprotected heights,
       excessive vibrations, and hazardous machinery. The claimant is limited to
       unskilled, non-detailed, routine, and repetitive tasks. The claimant can adapt to
       simple and routine work-changes and make simple work-related decisions. The
       claimant’s job should not require more than occasional interaction with the public
       and coworkers.

R. at 15. The ALJ determined Plaintiff had no past relevant work to consider. R. at 19.

       Finally, the ALJ found that there were jobs in significant numbers in the national

economy that claimant could perform given her RFC, age, education, and work

experience and thus Plaintiff was not disabled. R. at 20.

       C. Procedural History
       Plaintiff filed her initial application for supplemental security income and social security

disability insurance on February 3, 2017. R. at 57, 71. The social security administration denied

her claim on May 3, 2017. R. at 85. Thereafter, Plaintiff requested a hearing before an ALJ,

which was held January 30, 2019. R. at 10, 93.

       On March 13, 2019 the ALJ issued the above-described opinion, denying Plaintiff’s

claim for benefits. R. at 11–21. In or around August 2019, Plaintiff requested review by the

Appeals Council, which was denied on April 3, 2020. R. at 1–6.

       On June 3, 2020, Plaintiff initiated the present matter. See Comp. Plaintiff makes five

main arguments: (1) the ALJ erred in his determination of medical impairments; (2) the ALJ


                                                 7
           Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 8 of 20




erred in his analysis of Nurse Rizzo’s opinion; (3) the ALJ erred in finding that the medical

evidence contradicted Plaintiff’s testimony at the hearing; (4) the ALJ’s RFC determination was

not supported by substantial evidence, and (5) the ALJ’s determination that Plaintiff could

perform jobs in the national economy was likewise not supported by substantial evidence.

III.      LEGAL STANDARD
          A. Standard of Review
          When a district court reviews an ALJ’s decision denying a claim for social security

benefits, it must determine whether the ALJ applied the correct legal standards and whether the

decision is supported by substantial evidence in the record. 42 U.S.C. § 405(g); see also Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999). Substantial evidence is “more than a mere scintilla,”

and must reasonably support the decision maker’s conclusion. Halloran v. Barnhart, 362 F.3d 28,

31 (2d Cir. 2004) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Substantial

evidence has alternatively been described as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

This “very deferential standard of review,” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,

448 (2d Cir. 2012), requires a court to defer to an ALJ’s decision if supported by substantial

evidence, “even if [the court] might justifiably have reached a different result upon a de novo

review.” Sixberry v. Colvin, No. 12-CV-1231, 2013 WL 5310209, at *3 (N.D.N.Y. Sept. 20,

2013) (quoting Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir.

1984)).

          B. Standard for Award of Benefits
          A “disability” sufficient to merit an award of benefits under the Social Security Act is

defined as “the inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which


                                                   8
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 9 of 20




has lasted or can be expected to last for a continuous period of not less than 12 months.” 20

C.F.R. § 404.1505(a). However, an individual seeking disability benefits “need not be

completely helpless or unable to function.” De Leon v. Sec’y of Health and Human Servs., 734

F.2d 930, 935 (2d Cir. 1984).

       An ALJ undergoes a five-step evaluation process to determine whether a claimant is

disabled and eligible for disability benefits. 20 C.F.R. § 404.1520(a)(1). If the ALJ determines at

any step that the claimant is disabled or not disabled, the evaluation ends. 20 C.F.R. §

404.1520(a)(4).

       At step one, the ALJ must determine whether the claimant is engaged in “substantial

gainful work activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. At

step two, the ALJ must determine whether the claimant has a medically determinable

impairment, or combination of impairments, that is “severe,” i.e., that “significantly limits” the

claimant’s “physical or mental ability to do basic work activities.” 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(c). If the claimant does not have such an impairment, the claimant is

not disabled. Id. At step three, the ALJ asks whether the claimant’s medically determinable

impairment(s) are as severe as an impairment listed in Appendix 1 of Subpart P of § 404. 20

C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R., Pt. 404, Subpt. P, App. 1. If so, the claimant is disabled.

Id. At step four, the ALJ determines claimant’s RFC and determines whether claimant can

perform work they performed in the past, if they can, they are not disabled. § 404.1520(a)(4)(iv).

If the claimant cannot perform past relevant work, or if the claimant does not have any relevant

past work, the ALJ decides at step five whether, given the claimant’s RFC, age, education, and

work experience, they are capable of adjusting and performing “other work” that exists in




                                                 9
        Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 10 of 20




significant numbers in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant

“cannot make an adjustment to other work,” then the claimant is disabled. Id.

       In the first four steps, the claimant bears the burden of proof. At step five, the burden

shifts to the Commissioner. Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008) (quoting Perez v.

Chater, 77 F.3d 41, 46 (2d Cir. 1996)).

IV.    DISCUSSION
       A. The ALJ Did not Err in Determining Plaintiff’s Medically Determinable
          Impairments
       Under the Social Security Act, a medical issue will be considered a medically

determinable impairment if it is an “anatomical, physiological, or psychological abnormalit[y]”

that can be “established by objective medical evidence from an acceptable medical source.” 20

C.F.R. §§ 404.1521, 416.921. The existence of an impairment cannot be established by a

claimant’s “statement of symptoms, a diagnosis, or a medical opinion,” id. A list of acceptable

medical sources is set forth in Sections 404.1502 and 416.902. See 20 C.F.R. §§ 404.1502(a),

416.902(a).

       Here, the ALJ determined that Plaintiff had the following severe, medically determinable

impairments: plantar warts, right shoulder impingement, obesity, hallux valgus, anxiety,

depression, and post-traumatic stress disorder. R. at 12.

       Plaintiff argues that the ALJ erred in deciding Plaintiff’s left foot fracture, left foot

osteonecrosis, and bilateral knee disorders were not medically determinable impairments, and

argues that such determination is not supported by substantial evidence. Pl.’s Br. at 12–13. To

support her argument, Plaintiff points to several sections of the record that she claims establish

these physiological issues as medically determinable impairments.




                                                  10
        Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 11 of 20




       Regarding the left foot fracture and osteonecrosis, Plaintiff refers to imaging done on

Plaintiff’s left foot in 2013 that “revealed suspected fracture fragments,” R. at 377, the fact

Plaintiff wore a fracture boot on her left foot in 2013, R. at 393, had observed swelling and

suspected osteonecrosis in 2013, id., and required use of a cane for left foot pain prior to her

abscess being drained in 2016, R. at 1209; see Pl.’s Br. at 12–13.

       Regarding Plaintiff’s bilateral knee disorders, Plaintiff points to the opinion given by Dr.

Lorensen in which she diagnosed Plaintiff with bilateral knee pain and dislocations, R. at 331,

the assessment made by Richard Finch, P.A. in 2009 that Plaintiff had left knee derangement of

the medial meniscus and right knee pain, R. at 627, Plaintiff’s claims that her kneecap gave out

leading to her fall in 2013, R. at 370, 436, and the statement by Marie Haggarty, P.A. in 2013

that Plaintiff “may need surgery” on her knee, R. at 717; see Pl.’s Br. at 13. Plaintiff also asserts

that her knee issues should have been considered an impairment due to the observation made by

Kelly MacKinnon, P.T., in 2017 that knee pain was causing Plaintiff to have difficulty with the

physical therapy prescribed for her ankle, R. at 1630, and the fact Plaintiff described her knee

dislocations during the hearing, R. at 35, see Pl.’s Br. at 13.

       In response, the Commissioner argues that the evidence pointed to by Plaintiff is

insufficient because much comes from practitioners who are not acceptable medical sources as

defined by Section 404.1502(a), others are mere statements of symptoms made by Plaintiff, and

the rest of the evidence cited by Plaintiff is contradicted by other evidence on the record which

created a conflict the ALJ was entitled to resolve. Def.’s Br. at 6–8.

       The Court agrees with the Commissioner.




                                                  11
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 12 of 20




        Regarding Plaintiff’s left foot fracture and osteonecrosis, the cane1 and fracture boot

pointed to as evidence of the fracture by Plaintiff were prescribed by Marie Haggarty, P.A. R. at

371, 1209. As a physician’s assistant, Ms. Haggarty is not an acceptable medical source listed in

Section 404.1502 or 416.902, therefore her prescriptions are not “objective medical evidence”

sufficient to support a finding of medical impairment.2 Likewise, Plaintiff’s statement that she

suffered from swelling, R. at 393, is a “statement of symptoms” and cannot support a finding of

medical impairment, 20 C.F.R. § 404.1521. Further, the evidence of left foot issues that does

qualify as “objective medical evidence” is contradicted by other evidence on the record. The

scans finding a potential left foot fracture and osteonecrosis were inconclusive, stating

respectively that “small avulsion fracture fragments are not excluded,” R. at 377, and that

osteonecrosis was “possible,” R. at 393. In contrast, other imaging done in 2013 and 2017 found

no evidence of a fracture or healed fracture in Plaintiff’s left foot, R. at 394, 1908, and a 2013

MRI was “without evidence for associated fracture” and revealed “no convincing evidence for

osteonecrosis,” R. at 432, Pl.’s Br. at 4.

        Regarding Plaintiff’s knee issues, the only record evidence Plaintiff points to that stems

from an acceptable medical source is the review by Dr. Lorensen done on April 26, 2017. R. at



1
  While the cane was determined to be medically necessary by Dr. Lorensen during his
examination in April 2017, R. at 328, and the ALJ accordingly took notice of the cane in
determining Plaintiff RFC, R. at 17, Dr. Lorensen’s examination does not refer to a left foot
fracture as necessitating the cane, and indeed speaks in depth of Plaintiff’s foot growth and
resultant pain, R. at328. Thus, Dr. Lorensen’s reference to the cane here is not necessarily
evidence of a left foot fracture as an impairment.
2
  Sections 404.1502 and 416.902, as currently constituted, list a “Licensed Physician Assistant”
as an acceptable medical source. See 20 C.F.R. §§ 404.1502(a)(8), 416.902(a)(8). However,
these sections state that a Physician Assistant is an acceptable source “only with respect to
claims filed (see § 416.325) on or after March 27, 2017.” Id. Plaintiff filed her claim prior to this
cutoff date on February 3, 2017. R. at 57.

                                                 12
        Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 13 of 20




328. In this review, Dr. Lorensen diagnosed Plaintiff with “bilateral knee pain and dislocation.”

R. at 331. However, a diagnosis is not sufficient to establish an impairment. See 20 C.F.R. §

404.1521 (“We will not use . . . a diagnosis, or a medical opinion to establish the existence of an

impairment(s).”). Additionally, this assessment was contradicted by the only objective medical

evidence accompanying Dr. Lorensen’s report, a radiology examination from Samaritan Medical

Center, which found Plaintiff’s left knee to be in a state that was “essentially age-appropriate.”

R. at 332. Other objective evidence, such as the scans done in 2013, also established that

Plaintiff’s knees appeared “normal.” R. at 481.

       Thus, the evidence presented in the record was contradictory. It is within the province of

the ALJ to resolve conflicts in the medical evidence so long as the ALJ explains how the

evidence conflicts and how they resolve the conflict. See Gough v. Saul, 799 F. App’x 12 (2d

Cir. 2020) (“[i]t is the ALJ's sole responsibility to weigh all medical evidence and resolve

material conflicts . . . [however] the ALJ did not explain how the evidence conflicted, nor did the

ALJ explain how he purported to resolve that conflict.”). Here, the ALJ identified an evidentiary

conflict regarding Plaintiff’s knee and foot impairments by stating that objective medical

evidence supporting a finding of impairment was not “sufficient.” R. at 13. The ALJ then

referred to record evidence that conflicted with a finding of impairment, including the radiology

examination attached to Dr. Lorensen’s report and the examinations of Plaintiff’s feet. R at 13.

       Thus, the ALJ’s determination that Plaintiff’s foot and knee issues are not medical

impairments is supported by substantial evidence. See Micheli v. Astrue, 501 F. App’x 26, 29

(2d Cir. 2012) (upholding ALJ’s decision resolving conflict in evidence and finding claimant not

disabled).




                                                  13
        Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 14 of 20




       Additionally, even if the ALJ’s determination was made in error, Plaintiff has not

asserted or shown that this error caused any prejudice, and no such prejudice is apparent. See

Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“[T]he burden of showing that an error is

harmful normally falls upon the party attacking the agency's determination.”). For example,

Plaintiff does not assert, and it does not appear, that if the ALJ found Plaintiff’s foot and knee

issues to be impairments at step 2, these issues would equal the severity of one of the listed

impairments in 20 C.F.R. Part 404, and thus support a finding of disability at step 3. Further,

there would not be prejudice at step 4 or step 5 because the ALJ accounted for the symptoms

stemming from Plaintiff’s legs and feet—pain and cane use—when determining her RFC. R. at

17; see Flower v. Comm’r of Soc. Sec., No. 16-cv-1084, 2018 WL 895579, at *5 (N.D.N.Y. Feb.

13, 2018) (finding that the ALJ’s conclusion that specific issues were not impairments was “at

most harmless error” because the ALJ considered the symptoms arising from those issues at later

steps.). Thus, even if the ALJ did err, such error was harmless.

       B. The ALJ Erred in His Assessment of Nurse Rizzo’s Opinion
       In asserting that the ALJ erred in his evaluation of Nurse Rizzo’s opinion, Plaintiff argues

(1) the ALJ made a false summation of the record, (2) the ALJ substituted his own expertise or

view of the medical proof for Nurse Rizzo’s, and otherwise did not sufficiently explain his

analysis, and (3) the ALJ erred in finding that there was “no evidence” in the record supporting

Nurse Rizzo’s assessment that Plaintiff would need to consistently miss work.

           1. The ALJ did not Present a False Summation of the Record
       Plaintiff argues that the ALJ included a false summation of the record in his analysis of

Nurse Rizzo’s opinion by stating that Plaintiff “has shown and reported improvement” when she

“has complied with her physical therapy.” Pl.’s Br. at 13. Plaintiff states that, on the contrary,



                                                 14
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 15 of 20




“Plaintiff only reported ‘minimal’ gains from physical therapy due to her continued intense

pain.” Id.

       The Court cannot agree that this statement by the ALJ constitutes a “false summation.”

Substantial evidence on the record supports the ALJ’s statement. The same physical therapy

record Plaintiff references also states that Plaintiff was “demonstrating improvements in strength

and is ambulating with a more normalized gait pattern.” R. at 1584. Records cited by the ALJ

earlier in his opinion likewise note progress, i.e. “[p]atient reported that her foot continues to be

sore but she is pleased with her motion and function. HEP is going well,” R. at 1580, “[Patient]

is ambulating better and able to wear sneakers today,” R. at 1586. There are several other entries

in the record that support the ALJ’s statement that Plaintiff “has shown and reported

improvement” with physical therapy including those found at pages 1573, 1590, and 1634 of the

record. Thus, the summation of the record referenced by Plaintiff was not false or made in error.

             2. While the ALJ May Not Have Substituted His Own Expertise or View of
                The Medical Proof for Nurse Rizzo’s, the ALJ Did Not Sufficiently Explain
                His Reasoning
       An ALJ is “not permitted to substitute his own expertise or view of the medical proof . . .

for any competent medical opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015); see also

Flynn v. Comm’r of SSA, 729 F. App’x 119, 121 (2d Cir. 2018)

       Plaintiff again takes issue with the ALJ’s assertion that Plaintiff “has shown and reported

improvement” when she “has complied with her physical therapy” and the ALJ’s conclusion that

this contradicts Nurse Rizzo’s opinion regarding plaintiff’s necessary absenteeism from work.

Pl.’s Br. at 13. Plaintiff argues that this conclusion “implies that Plaintiff’s limitations would be

less substantial had she continued physical therapy” and thus the ALJ substituted his view of the

medical proof for that of Nurse Rizzo’s medical opinion. Id.



                                                  15
           Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 16 of 20




       Plaintiff’s characterization of the ALJ’s statement is not necessarily accurate. The ALJ

does not explicitly make any assumptions regarding the possible effect of additional, past

physical therapy, merely stating that Plaintiff’s improvement with physical therapy contradicts

Nurse Rizzo’s assessment of Plaintiff’s necessary absenteeism. R. at 18. There are interpretations

of this statement that do not constitute improper substitution of the ALJ’s expertise for a medical

opinion.

       However, when dealing with a medical opinion such as Nurse Rizzo’s, an ALJ is required

to “ensure that the discussion of the evidence in the determination or decision allows a claimant

or subsequent reviewer to follow the adjudicator's reasoning, when such opinions may have an

effect on the outcome of the case.” 20 C.F.R. § 404.1527(f)(2). Here, the ALJ does not explain

how Plaintiff’s past improvement with physical therapy contradicts Nurse Rizzo’s assertion that

Plaintiff must be absent from work such that a reviewing court can follow his reasoning. Thus,

the Court is unable to determine if the ALJ’s grant of partial weight to Nurse Rizzo’s opinion is

supported by substantial evidence. The ALJ’s choice to partially disregard Nurse Rizzo’s

assessment of Plaintiff’s necessary absenteeism may have an effect on the outcome of the case in

that it necessarily affected the ALJ’s determination of Plaintiff’s RFC and thus the determination

of whether Plaintiff was disabled.

       Thus, this case must be remanded so the ALJ may appropriately explain his rationale in

finding that Plaintiff’s success in physical therapy contradicted Nurse Rizzo’s opinion. Torres v.

Barnhart, No. CV-01-6051, 2005 WL 147412, at *7 (E.D.N.Y. Jan. 24, 2005) (“Remand is

particularly appropriate where additional findings or explanation will elucidate the rationale for

the ALJ's decision.”) (citing Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996)).




                                                 16
         Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 17 of 20




            3. The ALJ Erred in Finding There Was “No Evidence” Supporting Nurse
                Rizzo’s Assessment that Plaintiff Would Need to Miss Substantial Amounts
                of Work
        The substantial evidence standard requires a reviewing court to ensure an agency’s

factual determinations are supported by “sufficient evidence” contained in the record. Biestek,

139 S. Ct. at 1154.

        In granting only partial weight to Nurse Rizzo’s opinion, the ALJ found that the record

contained “no evidence indicating that the claimant’s pain from her physical impairments would

require her to miss that much work on a monthly basis, or be off-task to that extent on a daily

basis.” R. at 18. In support of this finding, the ALJ made the factual determination based on the

record that “the claimant’s physical examinations generally not[e] only slight issues of pain in

her right shoulder and left foot.” Id.

        Plaintiff argues that the ALJ erred and misread the record in making this finding because

the section of the record cited by the ALJ, page 1902, does not indicate that the pain in Plaintiff’s

left foot was “slight” but rather at a level seven with “sensitive callouses.” Pl.’s Br. at 14–15.

Defendant agrees that “only the right shoulder pain is referred to as ‘slight’ in the record medical

evidence” and that “the ALJ mistakenly referred to Plaintiff’s foot pain as ‘slight,’” but still

claims that the ALJ’s decision is supported by substantial evidence.

        The Court agrees with Plaintiff. The ALJ made a factual determination that Plaintiff’s

physical examinations “generally” note only “slight issues of pain” in her left foot. R. at 18.

However, the sections of the record the ALJ cites to support this factual assertion, far from

stating only “slight” issues of pain, set forth the following regarding Plaintiff’s left foot:

“significant tenderness,” R. at 262, “the goal of the surgery is to achieve relief of the [left foot]

pain,” R. at 1188, “moderate tenderness” and “increased pain with forced toes dorsiflexion,” R.

at 1352, “moderate to severe tenderness with palpation,” R. at 1412, reporting “no acute distress”

                                                  17
            Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 18 of 20




but “tenderness” in the foot, R. at 1684, “her left foot . . . [is] very tender . . . she is very

minimally able to bear weight,” and “she does have significant pain,” R. at 1691, “L foot with

thick and very sensitive callouses to bottom of forefoot,” R. at 1902.

        Thus, the record does not contain sufficient evidence to support the ALJ’s assertion that

Plaintiff’s physical exams “generally” note only slight issues of pain in her left foot. Indeed,

every section of the report cited by the ALJ in support of this statement contradicts that assertion.

        Further, the ALJ relied heavily on this erroneous assessment of the medical evidence to

assert that there was “no evidence” to suggest Plaintiff’s pain would require her to miss as much

work as Nurse Rizzo suggested, and the ALJ used this apparent complete lack of evidence to

justify lending only partial weight to Nurse Rizzo’s opinion. See R. at 18. Thus, the ALJ’s

decision to grant only partial weight to Nurse Rizzo’s opinion is not supported by substantial

evidence. Cf. Burgess v. Astrue, 537 F.3d 117, 130–31 (2d Cir. 2008) (ALJ decision to give

reduced weight to medical opinion was not supported by substantial evidence where ALJ stated

there was “no objective evidence” to support the opinion, but some medical evidence in the

record did support the medical opinion).

        This is not a situation where the ALJ merely resolved conflicting evidence as Defendant

asserts. Def.’s Br. at 16. The ALJ did not allow for any conflict in the evidence, but rather

erroneously stated that there is “no evidence” to support Nurse Rizzo’s opinion regarding

Plaintiff’s absenteeism because Plaintiff’s exams “generally” indicate a very low level of pain.

R. at 18.

        Because the ALJ’s assessment of Nurse Rizzo’s opinion is based on an erroneous

interpretation of the record evidence, and is thus not supported by substantial evidence, the Court

remands this case for further proceedings to assess the proper weight to give Nurse Rizzo’s



                                                    18
        Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 19 of 20




opinion while accurately accounting for the record evidence of pain in Plaintiff’s foot. See

Burgess, 537 F.3d at 130–131. Also, on remand, the ALJ must explain how Plaintiff’s past

improvement with physical therapy contradicts Nurse Rizzo’s assertion that Plaintiff must be

absent from work such that a reviewing court can follow his reasoning, as described in Section

IV(B)(2) of this opinion.

       C. Plaintiff’s Remaining Arguments
       Because the Court orders remand, it need not address Plaintiff’s other arguments. Cf.

Biro v. Comm’r of Soc. Sec., 335 F. Supp. 3d 464, 472 (W.D.N.Y. 2018) (“However, because

the Court has already determined, for the reasons previously discussed, that remand of this

matter for further administrative proceedings is necessary, the Court declines to reach this

issue.”). Since on remand the ALJ is ordered to reconsider his evaluation of, and the weight

given to, Nurse Rizzo’s opinion, any change in the weight given to her opinion may render moot

Plaintiff’s arguments concerning the ALJ’s treatment of Plaintiff’s testimony, the ALJ’s RFC

determination, and the ALJ’s determination based on that RFC that Plaintiff could perform jobs

in the national economy.

V.     CONCLUSION
       Accordingly, it is hereby:
       ORDERED, that the Commissioner’s determination of no disability is VACATED, and

the matter is REMANDED for further proceedings consistent with this Memorandum-Decision

and Order; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.




                                                19
     Case 8:20-cv-00615-LEK Document 20 Filed 09/13/21 Page 20 of 20




DATED:    September 13, 2021
          Albany, New York




                                   20
